Per Curiam. This per curiam arises out of a motion for an extension of time to file the record on appeal in this court. Judgment for appellees, John and Grace Bellamy, was entered on December 27, 1982, and a notice of appeal was filed in the Lee County Circuit Court on February 4, 1983. Appellants, Transit Homes, Inc. and Elgin W. Jones, timely ordered the transcript from the court reporter on February 4, 1983, and on April 29,1983, the trial court extended the time for filing the record until July 27, 1983. Appellants now ask this court to grant them an additional 30 days in which to file the record because the court reporter is unable to complete the transcript within the seven month maximum period allowable under our rules. Attached to appellants’ motion for an extension of time is an affidavit by the court reporter which states that she has been unable to complete the transcript because of her work with the circuit court cases in the First Judicial District. The affidavit also states that the failure to complete the transcript is in no way attributable to appellants or their counsel. Appellants’ motion for an additional 30 days in which to file the record is granted, but we take this opportunity to state that prospectively, if it appears that a record cannot be timely filed, and this inability to timely file is attributable to the court reporter, the matter will be referred to the Board of Certified Court Reporter Examiners for appropriate action. This is in addition to any other sanctions this court may take. This Board was created by our per curiam, In Re: Arkansas Supreme Court Board of Certified Court Reporter Examiners, of July 5,1983, and its members were appointed in our per curiam of July 11, 1983. Motion granted.